PER CURIAM.
The action being one to enforce a penalty, defendant had a constitutional right to a jury trial, which, under the circumstances disclosed, we hold was not waived. The order should be reversed, without costs, and the motion granted, without costs, to the extent of framing the following issues:
(1) At the time or times alleged in the complaint were the therein described premises, Nos. 200 and 202 Manhattan avenue, a tenement house ?
(2) At said time or times were said premises used for the purpose of a house of prostitution or assignation of any description, with the knowledge or permission of the owner thereof or his agent ?